UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of November 2013 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: November 26, 2013 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE CAMTEK CLARIFIES ITS POSITION ON 3D PRINTING Further focus on its two primary markets MIGDAL HAEMEK, Israel – November 26, 2013 – Camtek Ltd. (NASDAQ and TASE: CAMT) ('The Company')today announced that in light of the high trading volume of the Company's shares and rumors that have been circulating in the media over the course of the past few days, it wishes to clarify that, as reported previously, it is now in the advanced stages of the development of the GreenJet, a digital 3D printing system used for the deposition of solder mask designated for the printed circuit board industry (the "GreenJet System"). The first installation of the GreenJet System for evaluation in a customer's manufacturing environment is expected to take place in the beginning of 2014 and, subject to the results, the Company expects the first commercial sales of the GreenJet System to take place during 2014. In addition, the Company wishes to inform that it has decided to focus on its two primary markets (products for the printed circuit board industry and inspection products for the semi-conductor market), and will not continue with development of future models of its Xact product line designed for the sample preparation of models for the characterization and failure analysis in the semi-conductor industry.The Company will continue to sell and support the existing Xact products. Therefore, as a future growth engine, in addition to the existing products lines, the Company will focus its activity in the field of digital 3D printing for the printed circuit board industry, including the GreenJet System. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, adaptive ion milling (AIM) and digital material deposition (DMD). Camtek's solutions range from micro-to-nano by applying its technologies to the industries' specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
